USCA4 Appeal: 22-1068      Doc: 24         Filed: 12/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1068


        MARIE FALTAS, M.D., M.P.H., on behalf of herself and classes she represents,

                            Plaintiff - Appellant,

                     v.

        LARRY MCCANTS, in his official capacity,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:92-cv-02786-JFA)


        Submitted: November 21, 2022                                 Decided: December 8, 2022


        Before NIEMEYER, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marie Therese Assa’ad-Faltas, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1068      Doc: 24        Filed: 12/08/2022     Pg: 2 of 2




        PER CURIAM:

              Marie Therese Assa’ad-Faltas appeals the district court’s text order denying her

        renewed Fed. R. Civ. P. 60(b) motion. We have reviewed the record and find no reversible

        error. Accordingly, we affirm the district court’s order. See Assa’ad-Faltas v. McCants,

        No. 3:92-cv-02786-JFA (D.S.C. Jan. 5, 2022); see also Dowell v. State Farm Fire & Cas.

        Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (recognizing that a Rule 60(b) movant must

        make a threshold showing of “timeliness, a meritorious defense, a lack of unfair prejudice

        to the opposing party, and exceptional circumstances” (internal quotation marks omitted));

        McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538 (4th Cir. 1991) (“[A] Rule 60(b)

        motion is not timely brought when it is made three to four months after the original

        judgment and no valid reason is given for the delay.”). We deny all pending motions. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2